
	

113 S789 IS: To grant the Congressional Gold Medal, collectively, to the First Special Service Force, in recognition of its superior service during World War II.
U.S. Senate
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 789
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2013
			Mr. Baucus (for himself,
			 Mr. Inhofe, Mr.
			 Burr, and Mr. Tester)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To grant the Congressional Gold Medal, collectively, to
		  the First Special Service Force, in recognition of its superior service during
		  World War II.
	
	
		1.FindingsCongress finds the following:
			(1)The First Special Service Force (the
			 Force), a military unit composed of volunteers from the United
			 States and Canada, was activated in July 1942 at Fort Harrison near Helena,
			 Montana.
			(2)The Force was
			 initially intended to target military and industrial installations that were
			 supporting the German war effort, including important hydroelectric plants,
			 which would severely limit the production of strategic materials used by the
			 Axis powers.
			(3)From July 1942
			 through June 1943, volunteers of the Force trained in hazardous, arctic
			 conditions in the mountains of western Montana, and in the waterways of Camp
			 Bradford, Virginia.
			(4)The combat echelon
			 of the Force totaled 1,800 soldiers, half from the United States and half from
			 Canada.
			(5)The Force also
			 contained a service battalion, composed of 800 members from the United States,
			 that provided important support for the combat troops.
			(6)A
			 special bond developed between the Canadian and United States soldiers, who
			 were not segregated by country, although the commander of the Force was a
			 United States colonel.
			(7)The Force was the
			 only unit formed during World War II that consisted of troops from Canada and
			 the United States.
			(8)In October 1943,
			 the Force went to Italy, where it fought in battles south of Cassino, including
			 Monte La Difensa and Monte Majo, two mountain peaks that were a critical anchor
			 of the German defense line.
			(9)During the night
			 of December 3, 1943, the Force ascended to the top of the precipitous face of
			 Monte La Difensa, where the Force suffered heavy casualties and overcame fierce
			 resistance to overtake the German line.
			(10)After the battle
			 for La Difensa, the Force continued to fight tough battles at high altitudes,
			 in rugged terrain, and in severe weather.
			(11)After battles on
			 the strongly defended Italian peaks of Sammucro, Vischiataro, and Remetanea,
			 the size of the Force had been reduced from 1,800 soldiers to fewer than
			 500.
			(12)For 4 months in
			 1944, the Force engaged in raids and aggressive patrols at the Anzio
			 Beachhead.
			(13)On June 4, 1944,
			 members of the Force were among the first Allied troops to liberate
			 Rome.
			(14)After liberating
			 Rome, the Force moved to southern Italy and prepared to assist in the
			 liberation of France.
			(15)During the early
			 morning of August 15, 1944, members of the Force made silent landings on Les
			 Iles D'Hyeres, small islands in the Mediterranean Sea along the southern coast
			 of France.
			(16)The Force faced a
			 sustained and withering assault from the German garrisons as the Force
			 progressed from the islands to the Franco-Italian border.
			(17)After the Allied
			 forces secured the Franco-Italian border, the United States Army ordered the
			 disbandment of the Force on December 5, 1944, in Nice, France.
			(18)During 251 days
			 of combat, the Force suffered 2,314 casualties, or 134 percent of its
			 authorized strength, captured thousands of prisoners, won 5 United States
			 campaign stars and 8 Canadian battle honors, and never failed a mission.
			(19)The United States
			 is forever indebted to the acts of bravery and selflessness of the troops of
			 the Force, who risked their lives for the cause of freedom.
			(20)The efforts of
			 the Force along the seas and skies of Europe were critical in repelling the
			 advance of Nazi Germany and liberating numerous communities in France and
			 Italy.
			(21)The bond between
			 the members of the Force from the United States and those from Canada has
			 endured over the decades, as the members meet every year for a reunion,
			 alternating between the United States and Canada.
			(22)The traditions
			 and honors exhibited by the Force are carried on by 2 outstanding active units
			 of 2 great democracies, the Special Forces of the United States and the
			 Canadian Special Operations Regiment.
			2.Congressional
			 gold medal
			(a)Award
			 authorizedThe Speaker of the House of Representatives and the
			 President pro tempore of the Senate shall make appropriate arrangements for the
			 award, on behalf of the Congress, of a gold medal of appropriate design to the
			 First Special Service Force, collectively, in recognition of their dedicated
			 service during World War II.
			(b)Design and
			 strikingFor the purposes of the award referred to in subsection
			 (a), the Secretary of the Treasury (in this Act referred to as the
			 Secretary) shall strike the gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			(c)Award of
			 medalFollowing the award of
			 the gold medal in honor of the First Special Service Force under subsection
			 (a), the medal shall be given to the First Special Service Force Association in
			 Helena, Montana, where it shall be available for display or temporary loan to
			 be displayed elsewhere, particularly at other appropriate locations associated
			 with the First Special Service Force, including Fort William Henry Harrison in
			 Helena, Montana.
			3.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck under section 2,
			 at a price sufficient to cover the costs of the medal, including labor,
			 materials, dies, use of machinery, and overhead expenses, and amounts received
			 from the sale of such duplicates shall be deposited in the United States Mint
			 Public Enterprise Fund.
		4.National
			 medalsMedals struck pursuant
			 to this Act are national medals for purposes of chapter 51 of title 31, United
			 States Code.
		
